Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 25 July 1768
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Sir,
Cravenstreet, London, July 25. 1768
I received your Favour of the 20th of April with the very entertaining and informing Books you so obligingly sent me, for which I thank you.
As you seem only to have seen Extracts in the Magazines from the Account of East Florida, I send you the Book itself, which may afford you some farther Lights concerning the Country. I am not myself otherwise much acquainted with it than from such publick Writings, my Place of Abode, Philadelphia, being near 1000 Miles from Florida. I can only remark to you that generally those who have at heart the Settlement of New Countries, are apt, while they expatiate on the Advantages, to pass over and conceal the Disadvantages, so that a just Idea of the New Country is rarely to be obtained by reading their Accounts. And as you profess a Reliance on my Opinion in the Affair of your Removal to America, I must not advise you to go to E. Florida, lest my Unacquaintedness with that Country should lead you into hazardous Mistakes. Besides, when I consider —— the Hardships usually attending the Settlement of New Countries, and the Sickness and Mortality to which new Settlers, unaccustomed to the Climate, are exposed, I cannot think such Undertakings so fit for Persons of your and your Wife’s Age, that have Children depending on them, as for young unmarried Persons, whose Deaths can only affect themselves, or will not be attended with such unhappy Consequences. Therefore, if you cannot remain contented with your Situation in Holland, but are determined on a Country Life in America, my Advice to you would be, to purchase a Plantation ready formed, in one of the old settled Provinces, New York, New Jersey, or Pensilvania, of which there are Choice continually to be sold, as you will see by the Newspapers that I send you herewith. In either of these three Provinces the three modern Languages you possess, German, Low Dutch and French, may be useful to you, as there are Numbers of Germans, Hollanders, and French among the Inhabitants; and your other Accomplishments will be of more Value in a well-settled Country, than in a new One thin of People, and you will have more of the Pleasures and Comforts of Neighbourhood and Society. With the Money you are like to be possess’d of, at the End of your present Contract, you may certainly buy and Stock a very good Plantation in one of those flourishing Provinces, where the Climate is healthy, and the Government mild and good, and where, if any where, Competence and Happiness are within the Reach of every honest, prudent and industrious Man.
I purpose remaining here another Winter, and returning home to Pensilvania in the Spring. I hope your Resolution, whatever it is, may be attended with the Success you wish. If you determine for either of those Provinces, as I live in one of them, my Son in another, (N. Jersey, ) and I have some Friends in the third, N. York, I may possibly be of some Utility to you in your Settling, which would be a Pleasure to, Sir, Your most obedient humble Servant
B Franklin
Mr. Dumas.
 
Endorsed: Benjamin Franklin